Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EX-99.1 PRESS RELEASE FROM: NYSE: CIM Chimera Investment Corporation 1211 Avenue of the Americas Suite 2902 New York, New York 10036 FOR FURTHER INFORMATION Investor Relations 1 (866) 315-9930 www.chimerareit.com FOR IMMEDIATE RELEASE CHIMERA INVESTMENT CORPORATION ANNOUNCES PRICING OF COMMON STOCK OFFERING New York, New York, April 15, 2009 (BUSINESS WIRE)  Chimera Investment Corporation (Chimera or the Company) today announced that it has set the price for the public offering of 235 million shares of common stock at $3.00 per share for estimated gross proceeds of approximately $705 million. Chimera has granted the underwriters a 30-day option to purchase up to an additional 35,250,000 shares of common stock to cover over-allotments. All of the shares are being offered by Chimera. The estimated net proceeds to Chimera from this offering are expected to be approximately $674.8 million, excluding the exercise of the underwriters over-allotment option. Immediately after this offering, Annaly Capital Management, Inc., the parent corporation of Chimeras external manager, Fixed Income Discount Advisory Company, will acquire 24,955,752 shares of Chimeras common stock in a private offering at the same price per share as the price per share of the public offering. The shares of Chimera are listed on the New York Stock Exchange under the symbol CIM. Merrill Lynch & Co. is acting as lead book-running manager for the offering. Credit Suisse and Deutsche Bank Securities are acting as book-running managers, with Citi, UBS Investment Bank, J.P. Morgan, Morgan Stanley, JMP
